ORDER
This matter having come before the Court on a grant of plaintiffs petition for certification from the judgment of the Appellate Division, which has been reported at 353 N.J.Super. 432, 803 A.2d 156 (2002),
And the Court having reviewed the record and having scheduled the appeal for oral argument,
And the parties having filed a formal stipulation of settlement as to all issues,
And good cause appearing;
IT IS ORDERED that the appeal is dismissed as moot. The Court takes no position on the opinion of the Appellate Division.